DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/28/2020 and 12/17/2020 have been considered by the examiner.  

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 
Claim 1, lines 16-20: please amend the first instances of each element with “a” or “an” rather than “the”. For instance, please amend to recite “designating [[the]]a volume of [[the]]a length range”, “[[the]]an applied power density”, and “[[the]]an average thickness”. 
Claim 4, line 4: please amend “the longitudinal direction” to recite “[[the]]a longitudinal direction”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the insulating layer” in line 2. Claim 3 depends upon claim 1, which has previously recited “insulating layers laminated on the solid electrolyte layer”. It is unclear which of the plural “insulating layers” are being referenced as the single “insulating layer” of claim 3 and thus the scope of the claim is indefinite. 
Claim 4 recites the limitation “the porous layers” in line 12. Claim 4 depends from claim 1, which has previously recited “a porous layer that covers at least an exposed surface of the diffusion resistance layer”. Claim 1 therefore recites a single “porous layer” while claim 4 appears to recite “the porous layers”. It is unclear if the claims require a single layer, as recited in claim 1, or plural layers, as recited in claim 4, and thus the scope of the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ito et al. (US 2011/0094883 A1).
Regarding claim 1, Ito discloses a gas sensor (gas sensor element for sensing the concentration of a specific component in a gas to be measured [Para. 0003]) comprising:
a sensor element body comprising a solid electrolyte layer (sensor element body 1 comprises a solid electrolyte layer 11 [Para. 0056; Fig. 1]), a detection electrode provided on a first main surface of the solid electrolyte layer 11 (measurement electrode 12 is disposed on the first/upper surface of the solid electrolyte body 11 [Para. 0056; Fig. 1]), a reference electrode provided on a second main surface of the solid electrolyte layer (reference electrode 13 is disposed on the second/bottom surface of the solid electrolyte layer 11 [Para. 0056; Fig. 1]), a detection gas chamber formed adjacent to the first main surface of the solid electrolyte layer and disposing the detection electrode therein 
a power supply device for energizing the heater element (the heating element is supplied with electric power in order to generate heat, thereby heating the gas sensor element 1 to its activation temperature of greater than or equal to 500°C [Paras. 0021, 0065]).
The limitations “when gas detection is being performed by the gas sensor in a steady state, designating the amount of power being applied to the heater element by 2” is a statement of intended use that fails to further limit the structure of the claimed device. Apparatus claims cover what a device is, not what a device does
Regarding claim 2, Ito further discloses wherein the average thickness Y [μm] of the porous layer further satisfies the relational expression of Y ≤ 800 (the trap layer 2 has a thickness of 100 μm and/or the protective layer 3 has a thickness of 30 μm [Paras. 0067-0068]). The limitation “the applied power density X [W/mm3] satisfies the relational expression of 0.17 ≤ X ≤ 0.43” is a statement of intended use that fails to further limit the structure of the claimed device. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, the claims are drawn to the intended use of applying a specific power density to the heater element based upon an arbitrarily defined volume of a length range of a heating region and the average thickness of the porous layer. Since Ito discloses substantially the same structure that is provided with a power supply for heating the structure to greater than or equal to 500°C (activation temperature), and a porous layer with substantially the same thickness as claimed, the device is capable of and specifically configured to perform the intended use of applying a power density within the claimed range.
Regarding claim 3, Ito further discloses wherein the device comprises an air duct, which is surrounded by the insulating layer and through which air is introduced, is formed on the second main surface of the solid electrolyte layer, and the reference electrode is disposed within the air duct (reference gas chamber 160 is formed within the insulating layer 16 through which air is introduced as a reference gas and is formed 
Regarding claim 4, Ito further discloses the sensor element body is formed with an elongated shape, with the detection electrode, the reference electrode and the heating region at a tip end position with respect to the longitudinal direction, and having four faces extending along the longitudinal direction, comprising a pair of first flat surfaces that are parallel to the first main surface and the second main surface, and a pair of second flat surfaces that are orthogonal to the first main surface and the second main surface; the porous layer is formed continuously with the pair of first flat surfaces and the pair of second flat surfaces, and the average thickness Y of the porous layer is obtained as the average thickness Y of the porous layers formed on the pair of first flat surfaces and on the pair of second flat surfaces (the sensor element 1 comprises top and bottom surfaces that are parallel with the top and bottom surfaces of the solid electrolyte 11 and side surfaces that are orthogonal to the top/bottom surfaces wherein the trap layer 2 and/or protective layer 3 are formed over all four surfaces continuously and have an average thickness of 100 μm and 30 μm, respectively [Paras. 0067-0068, 0084]).
Regarding claim 5, Ito further discloses wherein the porous layer comprises pores formed in a ceramic that includes at least one of alumina, titania, zirconia, silicon carbide, silicon nitride, spinel, and zinc oxide (the trap layer 2 and protective layer 3 are formed of porous alumina [Paras. 0067-0068]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brothers et al. (US 4659435 A) and Walsh et al. (US 4644138 A) disclose an integrated heating element for an electrochemical cell for providing a uniform power density to the sensing element for uniform heating of the electrolyte.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795